DETAILED ACTION
	This Office action is in response to amendment filed November 5, 2021.
The rejection under 35 U.S.C. 103 as unpatentable over YOKOKAWA et al (2015/0132688) is withdrawn in view of the amendment canceling claims 1-7 and the amendment to claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIZAWA et al (2015/0168834) and SAKAKIBARA et al (9,034,559).
The claimed invention now recites the following:

    PNG
    media_image1.png
    634
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    747
    646
    media_image2.png
    Greyscale

TAKIZAWA et al disclose the following copolymer structure P-19 on page 66 shown here:

    PNG
    media_image3.png
    224
    415
    media_image3.png
    Greyscale


Further TAKIZAWA et al disclose resins such as P-16 on page 66 shown below, which demonstrate functionally equivalence of the acid decomposable repeating units which can be paired with the 3, 4-dihydroxystyrene of P-19:

    PNG
    media_image4.png
    222
    354
    media_image4.png
    Greyscale

With respect to new claim 14, TAKIZAWA et al further disclose equivalent acid decomposable groups as seen on page 73 for resin P-69 shown below:
    PNG
    media_image5.png
    225
    379
    media_image5.png
    Greyscale

claim 20, applicants are directed to page 90 for photoacids (z118) and (z119) which meet the claimed compound that generates an acid, see below:
    PNG
    media_image6.png
    376
    400
    media_image6.png
    Greyscale

With respect to claim 8,  SAKAKIBARA et al has been cited to disclose the functional equivalence of various acid decomposable groups that have an aliphatic group recited in claim 8 and those disclosed in TAKIZAWA et al wherein an acid decomposable group has an aliphatic column 11, lines 1-50 below:
    PNG
    media_image7.png
    952
    445
    media_image7.png
    Greyscale

SAKAKIBARA et al further disclose that the acid-decomposable structural units are present preferably in an amount of 30 to 70 mol%, see column 11, lines 53-63 below:
    PNG
    media_image8.png
    179
    442
    media_image8.png
    Greyscale

Thus directing the skilled artisan to use the amended mole percent of 30-70 in the copolymer.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to seeing the other comonomers of TAKIZAWA et al and substituting known equivalent acid decomposable repeating units as highlighted in SAKAKIBARA et al above for the acid decomposable unit in P-19 in an amount of 45 to 70 mol% as taught in TAKIZAWA et al and SAKAKIBARA et al  with photoacids (z118) or (z119) in the composition with the reasonable expectation of having a composition which is improved in sensitivity, resolution, and space width roughness performance as well as adhesion to the substrate.
The amendment reciting the mole percent of the acid-decomposable groups is currently taught and falls within the disclosed ranges in TAKIZAWA et al and SAKAKIBARA et al, so accordingly, the rejection is repeated and made final.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
February 4, 2022